DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant’s arguments in the appeal brief filed 11/12/2021, regarding the 103 rejections are persuasive.  The rejections have been withdrawn.  

EXAMINER'S AMENDMENT

The application has been amended as follows:  Claims 11, 13-14 are no longer withdrawn.
Election/Restrictions

Claim 2 is allowable. The election of species , as set forth in the Office action mailed on 2/23/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 11, and 13-14. are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 2-24 are allowed.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the multiple member attachment members that attach the cartridge assembly and the anvil assembly to the body portion, thus forming a pivotable attachment to the body portion.



As a point of reference, the closest prior art that the Examiner was able to locate was Milliman, (US 5,865,361).  The primary difference between the current application and Milliman pertains to the means of attaching the cartridge and anvil to the body portion.   Milliman lacks the 2 separate pieces that form the attachment members of the current application.  Upon reconsideration of Applicant’s remarks, it has been concluded that it would be improper to indicate that the cartridge assembly of Milliman be further subdivided into the first and second attachment members, and therefore Milliman does not meet the limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731